--------------------------------------------------------------------------------

CHINA RECYCLING ENERGY GROUP, INC.

SHAREHOLDERS AGREEMENT

November 16, 2007







--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

      Page         1. DEFINITIONS 2   1.1 Definitions 2   1.2 Interpretations 6
2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE     COMPANY AND PRINCIPAL
SHAREHOLDERS 6   2.1 Authorization and Binding Effect 6   2.2 No Conflicts 6  
2.3 Ownership 7   2.4 No Governmental Approval 7 3. PREEMPTIVE RIGHTS 7   3.1
Preemptive Rights 7   3.2 Issuance of Securities 7   3.3 Assignability of Rights
8   3.4 Exceptions 8 4. CORPORATE GOVERNANCE 8   4.1 Board of Directors 8   4.2
D&O Insurance 9   4.3 Dismissals; Vacancies 9   4.4 Failure to Designate a Board
Member 9   4.5 Board Proceedings, Quorum 9   4.6 Meetings Via Teleconference 9  
4.7 No Liability for Election of Recommended Directors 9   4.8 General Meeting
of Shareholders 10   4.9 Written Consents 10 5. RESTRICTION ON SALE AND PURCHASE
OF SHARES 10   5.1 Transfers Generally 10   5.2 Right of First Refusal 10   5.3
Tag-Along 11   5.4 Non-Exercise of Rights 12   5.5 Transfer Terms 12

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS


(continued)

      Page         6. COVENANTS 13   6.1 Matters Subject to Veto 13   6.2
Inspection 15   6.3 Information Rights 15   6.4 Business Plan 16   6.5 Hiring of
Senior Executive(s) 16   6.6 Key Employee Employment Agreements 16   6.7 Most
Favored Investor Status 17   6.8 Exchange Listing 17   6.9 Qualified Accounting
Firm 17   6.10 Compliance 17   6.11 Notices 17   6.12 Certain Securities Law
Matters 17   6.13 Transfer Taxes 18   6.14 Hindrance of Rights of Shareholder 18
  6.15 Maintenance 18   6.16 Insurance 18 7. CONFIDENTIALITY AND PUBLICITY 18  
7.1 Confidentiality 18 8. NO RESTRICTIONS ON THE INVESTOR’S BUSINESS 19   8.1
Investor’s Business 19 9. TERMINATION OR SUSPENSION OF THIS AGREEMENT 19   9.1
Term and Termination 19   9.2 Suspension Due to Application for Exchange Listing
19   9.3 Effect of Termination or Suspension 19 10. MISCELLANEOUS 20   10.1
Governing Law 20   10.2 Indemnity 20   10.3 Dispute Resolution 21   10.4 Notices
22

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS


(continued)

      Page           10.5 Entire Agreement; Prior Agreements; Conflicts 23  
10.6 Severability 23   10.7 Counterparts; Facsimile 23   10.8 Titles and
Subtitles 23   10.9 Further Assurances 23   10.10 Costs of Enforcement 24  
10.11 Interpretation; Captions 24   10.12 Consent Required to Amend, Terminate
or Waive 24   10.13 Endorsement of Share Certificates 24   10.14 Implementation
of this Agreement 24        

-iii-

--------------------------------------------------------------------------------




SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (this "Agreement") is entered into as of November
16, 2007 between:

(i)    China Recycling Energy Corporation, a company incorporated and existing
under the Laws of the State of Nevada (the "Company");

(ii)   Carlyle Asia Growth Partners III, L.P., a limited partnership organized
under the Laws of the Cayman Islands ("CAGP");

(iii)  CAGP III Co-Investment, L.P., a limited partnership organized under the
Laws of the Cayman Islands (together with CAGP, the "Investor");

(iv)  Hanqiao Zheng, an individual; and

(v)  Ping Sun, an individual (each of Hanqiao Zheng and Ping Sun a "Principal
Shareholder" and collectively the "Principal Shareholders," and together with
the Investor, and each shareholder of the Company who subsequently becomes a
party to this Agreement, the "Shareholders").

The Company and the Shareholders are referred to herein as "Parties"
collectively and a "Party" individually.

RECITALS

WHEREAS, the Company, the Investor, Sifang and TCH, have entered into that
certain Stock and Notes Purchase Agreement, dated as of November 16, 2007 (the
“Purchase Agreement”), pursuant to which the Investor (a) has subscribed for
4,066,706 newly issued Common Shares (the “Investor Shares”), and (b) shall
purchase a 10% Senior Secured Convertible Promissory Note in the principal
amount of US$5,000,000 (the “First Note”) and, subsequently, a 5% Senior Secured
Convertible Promissory Note in the principal amount of US$15,000,000 (the
“Second Note” and together with the First Note, the “Notes”) of the Company;

WHEREAS, the Principal Shareholders have pledged to the Investor certain of the
Common Shares held by them as security for the full and punctual observance and
performance of the covenants and agreements contained in the Notes pursuant to
that certain Share Pledge Agreement, dated as of November 16, 2007 (the “Pledge
Agreement”), between the Principal Shareholders and the Investor;

WHEREAS, it is a condition to the Initial Closing (as defined in the Purchase
Agreement) that the Parties enter into this Agreement;

WHEREAS, the Parties intend that this Agreement shall take effect subject to and
immediately following the Initial Closing (the “Effective Date”); and

WHEREAS, the Company and the Shareholders desire to confirm their agreement
regarding certain matters pertaining to the ownership, operation, management and
governance of the Company and their respective rights and obligations in
connection therewith.

1

--------------------------------------------------------------------------------



WITNESSETH

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the Parties hereby agree as follows:

1.

DEFINITIONS  

1.1

Definitions.  The following terms when used in this Agreement shall have the
meanings as set forth below.

“Affiliate” means (i) in the case of an entity, any Person who or which,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with any specified Person, or (ii) in
the case of an individual, such individual’s spouse, children, grandchildren or
parents or a trust primarily for the benefit of any of the foregoing.

“Agreement” has the meaning provided in the preamble hereto.

“Arbitration Notice” has the meaning provided in Section 9.2(b) hereto.

“Articles of Incorporation” means the articles of incorporation of the Company,
as amended, as in effect as of the date thereof.

“Board” means the board of directors of the Company.

“Business Day” shall mean any day that is not a Saturday, Sunday, legal holiday
or other day on which commercial banks are required or authorized by law to be
closed in Hong Kong, the People’s Republic of China or New York.

“Company” has the meaning provided in the preamble hereto.

“Company Group” means the Company, Sifang and THC.

“Common Shares” means the common shares, par value US $0.001, of the Company.

“Contract” means all loan agreements, deeds, letters of credit (including credit
application forms and settlements of obligation relating thereto), mortgages,
collateral agreements, pledge agreements, trust deeds, notes, bonds, guarantees,
guarantee obligations, licenses, franchises, permissions, powers of attorney,
purchase orders, leases, and other consents, agreements, certificates,
certificates of indebtedness, proposals, commitments, arrangements and
understandings (whether written or oral), to which such Person is a party, or
which binds or affects such Person or such Person’s properties or assets
(including subsequent amendments, supplements, waivers or modifications
thereof).

“control” means, when used with respect to any Person, power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and “controlling”
and “controlled” have meanings correlative to the foregoing.

“Dispute” has the meaning provided in Section 9.2(a) hereto.

2

--------------------------------------------------------------------------------



“Effective Date” has the meaning provided in the recitals hereto.

“Exchange Act” shall mean the U.S. Securities and Exchange Act of 1934 and the
rules and regulations promulgated thereunder, as amended from time to time.

“Exchange” means the National Association of Securities Dealers Automated
Quotations mainboard, the New York Stock Exchange or the American Stock
Exchange.

“Exchange Listing” means the a listing of the Common Stock on an Exchange in
accordance with Section 6.8.

“First Note” has the meaning set forth in the recitals hereto.

“Fully Diluted Percentage Ownership” means, with respect to any holder of
Securities, a percentage represented by the fraction, (a) the numerator of which
is the the number of shares of Common Stock then held by such holder (after
giving effect to the number of shares of Common Stock that such holder would
hold upon the conversion or exercise of all Securities held by such holder), and
(b) the denominator of which is the Number of Shares of Common Stock on a Fully
Diluted Basis. For the purposes of the determination of the Fully Diluted
Percentage Ownership of any Shareholder, Shareholders that are Affiliates to
each other and Shareholders that are funds and have a common investment manager
may, in each case, aggregate the number of shares held by them.

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

“Governmental Approval” means any consent, approval, permission, waiver of
right, authorization, acceptance, franchise, business permission, agreement,
license, certificate, exemption, order, registration, affidavit, filing, report
or notice made by any Governmental Authority, or between Governmental
Authorities, or to any Governmental Authority.

“Governmental Authority” means any country or government, or international
organization with which more than one country or government is affiliated, or
any state or local government, authority, ministry or sub-organization thereof.

“HKIAC” has the meaning provided in Section 9.2(c) hereto.

“Indebtedness” shall mean (i) indebtedness for borrowed money, including
indebtedness evidenced by a note, bond, debenture or similar instrument, and any
guarantees, endorsements or keep-well obligations or other contingent
obligations in respect thereof, (ii) obligations to pay rent or other amounts
under any lease of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet under GAAP, but excluding leases of capital equipment entered
into in the ordinary course of business not deemed material under GAAP in the
applicable Person’s financial statements, in each case consistent with past
practice, or (iii) obligations in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person.

“Indemnifiable Loss” means, with respect to any Person, any action, cost,
damage, disbursement, expense, liability, loss, deficiency, diminution in value,
obligation, penalty or settlement of any kind or nature.  Notwithstanding
anything to the contrary provided in the preceding sentence, “Indemnifiable
Loss” shall include, but shall not be limited to, (i) interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses
incurred in the investigation, collection, prosecution and defense of claims and
amounts paid in settlement, that may be imposed on or otherwise incurred or
suffered by such Person and (ii) any taxes that may be payable by such Person by
reason of the indemnification of any Indemnifiable Loss hereunder, other than
taxes that would have been payable notwithstanding the event giving rise to
indemnification.

3

--------------------------------------------------------------------------------



“Initial Closing” has the meaning assigned to such term in the Purchase
Agreement.

“Intellectual Property” has the meaning assigned to such term in the Purchase
Agreement.

“Investor” has the meaning provided in the preamble hereto.

“Investor Directors” has the meaning provided in Section 4.1(b) hereto.

“Investor Refusal Period” has the meaning provided in Section 5.2 hereto.

“Investor Shares” has the meaning set forth in the recitals hereto.

“Key Employee” means, with respect to any Person, the president, chief executive
officer, the chief financial officer, the chief operating officer, the chief
technical officer, the chief sales and marketing officer, the general manager,
any other manager with the title of “vice-president” or higher, or any other
employee with responsibilities similar to any of the foregoing, of such Person.
 For purposes of this Agreement, “Key Employee” includes any current Key
Employee of Yingfeng who will be executing an employment agreement with TCH as
contemplated by the Purchase Agreement.

“Law” means (a) any constitution, treaty, statute, law (including, where
applicable, common law), Governmental Authority ordinance, ministry ordinance
and any other regulation, (b) any Governmental Approval, and (c) any order,
decision, adjudication, decision on appeal, judgment and any other binding
decision by any Governmental Authority, or agreement with any Governmental
Authority.

“Lien” means any mortgage, pledge, claim, security interest, encumbrance, title
defect, lien, charge or other restriction or limitation.

“Management Incentive Plan” has the meaning assigned to such term in the
Purchase Agreement.

“Material Adverse Effect” means, in connection with a Person, a material adverse
effect on the general condition, business operations, financial conditions
(whether present or future), assets or liabilities, capital stock, business
results or prospects of such Person.

“Notes” has the meaning set forth in the recitals hereto.

“Number of Shares of Common Stock on a Fully Diluted Basis” means the aggregate
of the number of (i) issued shares of Common Shares at the relevant time, and
(ii) if any Securities convertible into shares of Common Shares are issued, or
any Securities the holder of which is entitled to exercise any acquisition right
for shares of Common Shares are issued, the number of shares of Common Shares to
be issued or acquired when such Securities are converted or exercised on the
then-effective terms and conditions.

4

--------------------------------------------------------------------------------



“Organizational Documents” of a Person means, as applicable, such Person’s
certificate or articles of incorporation, by-laws or regulations of its board of
directors, regulations of the board of statutory auditors, regulations of stock
handling, commercial register, all minutes with respect to board and general
shareholders’ meetings, and other organizational documents.

“Parties” has the meaning provided in the preamble hereto.

“Permits” has the meaning assigned to such term in the Purchase Agreement.

“Person” means any natural person, enterprise, partnership, non-corporate
entity, corporate entity, corporation, trust, business trust, a Governmental
Authority or other organization.

“Pledge Agreement” has the meaning set forth in the recitals hereto.

“Proposed Transfer” has the meaning provided in Section 5.2 hereto.

“Proposed Transferee” has the meaning provided in Section 5.2 hereto.

“Principal Shareholder” has the meaning provided in the preamble hereto.

“Purchase Agreement” has the meaning set forth in the recitals hereto.

“Qualified Accounting Firm” has the meaning provided in Section 6.9 hereto.

“Registration Rights Agreement” means the Registration Rights Agreement entered
into as of the date hereof between the Company and the Investor.

“Relevant Shares” has the meaning provided in Section 5.2 hereto.

“Rights Issuance Entitlement” has the meaning provided in Section 3.1 hereto.

“Rights Offering Notice” has the meaning provided in Section 3.2 hereto.

“Sale Notice” has the meaning provided in Section 5.2 hereto.

“Sale Price” has the meaning provided in Section 5.2 hereto.

“Second Note” has the meaning set forth in the recitals hereto.

“Securities” means any Common Shares and any securities which are convertible
into any Common Shares or any option or right to subscribe for or acquire any
Common Shares.

“Securities Act” means the U.S. Securities Act of 1933, as amended and
interpreted from time to time.

“Selling Shareholder” has the meaning provided in Section 5.2 hereto.

“Shareholders” has the meaning set forth in the preamble hereto.

5

--------------------------------------------------------------------------------



 

“Sifang” means Sifang Holdings Co., Ltd., a company organized under the Laws of
the Cayman Islands.

“TCH” means Shanghai TCH Energy Technology Co., Ltd., a wholly-foreign-owned
enterprise organized under the Laws of the People’s Republic of China.

“Transaction Documents” means this Agreement, the Purchase Agreement, the
 Registration Rights Agreement and the Pledge Agreement, and each of the
agreements and other documents otherwise required in connection with
implementing the transactions contemplated by any of the foregoing.

“Transfer” has the meaning provided in Section 5.1 hereto.

“Yingfeng” means Xi’an Yingfeng Science and Techology Co., Ltd.

1.2

Interpretations.  For all purposes of this Agreement, except as otherwise
expressly provided, (i) the terms defined in Section 1.1 shall have the meanings
assigned to them in Section 1.1 and include the plural as well as the singular,
(ii) all accounting terms not otherwise defined herein have the meanings
assigned under generally accepted accounting principles in the United States,
(iii) all references in this Agreement to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the body
of this Agreement, (iv) pronouns of either gender or neuter shall include, as
appropriate, the other pronoun forms, (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (vi) all references in
this Agreement to designated Schedules, Exhibits and Annexes are to the
Schedules, Exhibits and Annexes attached to this Agreement unless explicitly
stated otherwise, (vii) “or” is not exclusive, (viii) the term “including” will
be deemed to be followed by “, but not limited to,” and (ix) the terms “shall,”
“will,” and “agrees” are mandatory, and the term “may” is permissive.

2.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND PRINCIPAL
SHAREHOLDERS

Each of the Company and the Principal Shareholders represents and warrants as of
the date of this Agreement, to the Investor, as follows:

2.1

Authorization and Binding Effect.  The Company is duly incorporated and validly
existing under the laws of the State of Nevada and has full power and authority
under all of its applicable Organizational Documents and applicable Law to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Company and each of the Principal Shareholders, the
performance by each of such Persons of its or their obligations hereunder, and
the consummation by each of such Persons of the transactions contemplated hereby
have been or will be, prior to the Initial Closing, duly authorized by all
requisite action, corporate or otherwise, by such Person. Each of the Company
and the Principal Shareholders has duly executed and delivered this Agreement,
and this Agreement constitutes the legal, valid and binding agreement of the
Company and each of the Principal Shareholders enforceable in accordance with
its terms.

2.2

No Conflicts.  The execution and delivery of this Agreement, the performance of
obligations under this Agreement and the performance of the transactions
contemplated by this Agreement, in each case by the Company and each Principal
Shareholder, shall not cause, or with notice or the lapse of time or both cause,
any of the following:

6

--------------------------------------------------------------------------------



 

(a)

a breach, a contravention or a violation of any provision of any applicable
Organizational Document of the Company or provisions of any applicable Law;

(b)

the Company or any Principal Shareholder being obliged to make any payment to or
perform any other obligation for a third party (excluding obligations arising
due to its obligations under this Agreement or transactions contemplated by this
Agreement); or

(c)

a breach of any provision of any Contract by which the Company or any Principal
Shareholder is bound, or an event of default under any such Contract or any
entitlement on the part of any party to any such Contract to (i) declare any
breach of such Contract, (ii) accelerate performance of any obligation under
such Contract, or (iii) cancel, terminate or amend such Contract (provided,
however, that any such breach or event of default not causing a material adverse
effect to the Company or the rights and obligations of the Investor shall be
excluded).

2.3

Ownership.  As of the date hereof, the Common Shares held by each of the
Principal Shareholders as set forth on Exhibit A represent such Principal
Shareholder’s entire equity ownership position in the Company and such Principal
Shareholder has acquired and made full payment for all Common Shares held by
such Principal Shareholder and owns such Common Shares free and clear of any
Liens (other than the Security Interests (as defined in the Pledge Agreement)).

2.4

No Governmental Approval.  No Governmental Approval or third-party approval is
required for the execution and delivery of this Agreement by the Company or any
Principal Shareholder, the performance by any such Person of such Person’s
obligations under this Agreement, and the performance of the transactions
contemplated by this Agreement.

3.

PREEMPTIVE RIGHTS

3.1

Preemptive Rights.  If the Company is planning to issue or grant any Securities
(it being understood that such issuance in this Section 3 is subject to Section
6.1 and includes any transfer of treasury shares), the Investor shall have the
right (and not any obligation) to purchase from the Company such number (its
“Rights Issuance Entitlement”) of relevant Securities as would maintain its
Fully Diluted Percentage Ownership as of the date of the Rights Offering Notice
at a price and on terms and conditions at least as, if not more, favorable than
those offered to any other party.

3.2

Issuance of Securities.  If the Company is planning to issue or grant any
Securities, it shall give prior written notice to the Investor specifying its
intention to issue such Securities (such notice to specify the type, price,
timing of issuance or grant, and other terms and conditions of the Securities to
be issued or granted by the Company) (the “Rights Offering Notice”). The
Investor may elect to exercise all or any portion of its Rights Issuance
Entitlement by giving the Company written notice specifying the type and number
of Securities it intends to purchase (up to its Rights Issuance Entitlement)
within thirty (30) days after the date of receipt of the Rights Offering Notice
from the Company, and the Company shall not issue or grant, or execute any
agreement to issue or grant, the relevant Securities during such thirty-day
period. If the Investor has not exercised its right under Section 3 of this
Agreement within such thirty-day period, the Company shall be entitled to issue
or grant the Securities specified in the relevant Rights Offering Notice with
respect to which such right as was not exercised at a price and on terms and
conditions no more favorable to the subscriber or purchaser than those specified
in the relevant Rights Offering Notice, within ninety (90) days after the expiry
of the thirty-day period. Any non-exercise of the right under Section 3 of this
Agreement by the Investor on any issuance or grant shall not adversely affect
the rights of the Investor to purchase any Securities issued or granted
thereafter.  

7

--------------------------------------------------------------------------------



 

3.3

Assignability of Rights.  The rights under this Section 3 are not separately
assignable from the Securities.  

3.4

Exceptions.  This Section 3 shall not apply to the following issuances and
grants by the Company:

(a)

the issuance of Common Shares upon the conversion of any Securities (including
the Notes);

(b)

the issuance or grant of Securities pursuant to the Management Incentive Plan;

(c)

the issuance of Common Shares as part of any stock split; and

(d)

the issuance of any Securities at the time of a merger, spin-off, share exchange
or other reorganization.

4.

CORPORATE GOVERNANCE

4.1

Board of Directors.  For so long as any Investor or any of its Affiliates owns
any of the Investor Shares or any of the principal amount of the Notes remains
outstanding, each Shareholder shall vote (or shall cause to be voted) all the
Securities owned or controlled by such Shareholder (including any Securities
hereafter acquired), at any regular or special meeting of shareholders of the
Company, shall take all action by written consent in lieu of such meeting of
shareholders (to the extent permitted by applicable Law to effect the terms
hereof), shall cause the Board nominated by it, as applicable, to vote to effect
the terms hereof, and, without limiting the foregoing, shall take all other
actions necessary to ensure at all times that:

(a)

the Board of Directors shall not exceed seven (7) members;

(b)

there shall be elected as members of the Board:

(1)

up to two (2) directors nominated by the Investor (each, an “Investor Director”
and collectively the “Investor Directors”), upon written notice to the Company
informing the Company of the Investor’s election to nominate directors to the
Board in accordance with this Section 4.1;

(2)

one (1) individual with relevant experience in the industry pertinent to the
Company’s business who is not an employee of the Company and who is acceptable
to the other directors on the Board, designated by the mutual agreement of the
Investor and the Principal Shareholders; and

8

--------------------------------------------------------------------------------



 

(c)

The Company shall take all necessary action, from time to time and at all times,
so as to maintain the total size of the Board (including vacancies) to permit
the Investor Director(s) to be appointed to the Board pursuant to clause (B) of
this Section 4.1.

The remaining directors of the Company shall be nominated and elected by the
shareholders of the Company in accordance with the Company’s bylaws and articles
of incorporation then in effect.  Notwithstanding the foregoing, to the extent
that the application of the clauses (a) and (b) of this Section 4.1 shall result
in the election of fewer than seven (7) directors, the size of the Board shall
be reduced accordingly. The Company shall pay the reasonable expenses incurred
by the Investor Director(s) to attend meetings of the Board.

4.2

D&O Insurance.  Upon written notice of Investor’s election to nominate the
Investor Directors, the Company shall purchase directors and officers insurance
covering all of the directors and officers of the Company, in form and substance
reasonably acceptable to the Investor, if no such directors and officers
insurance exists as of the date of such written notice.

4.3

Dismissals; Vacancies.  The Investor Director(s) may not be removed or replaced
except by the Investor. The Investor shall be entitled to nominate a person to
fill any vacancy created in the position of the Investor Director(s) (whether
that vacancy is created by the death, resignation, or removal of such person,
the termination of such director’s term or otherwise).

4.4

Failure to Designate a Board Member.  In the absence of any designation from the
persons or groups with the right to designate a director as specified above, the
director previously designated by them and then serving shall be reelected if
still eligible to serve as provided herein.

4.5

Board Proceedings, Quorum.  Regular meetings of the Board shall take place at
least once in each semi-annual period. For so long as the Investor or any of its
Affiliates holds any of the Investor Shares or so long as all or any of the
principal amount of the Notes remains outstanding, quorum for a meeting of the
Board shall be a majority of directors and shall include, in each case, the
attendance of the Investor Director(s), if applicable.

4.6

Meetings Via Teleconference.  Members of the Board or any committee thereof may
participate in a meeting of the Board or such committee by means of a
teleconference or similar communications equipment by means of which all persons
participating in the meeting can hear each other, and participation in a meeting
by such means shall constitute presence in person at the meeting.

4.7

No Liability for Election of Recommended Directors.  No Party, nor any Affiliate
of any such Party, shall have any liability as a result of designating a person
for election as a director for any act or omission by such designated person in
his or her capacity as a director of the Company, nor shall any Party have any
liability as a result of voting for any such designee in accordance with the
provisions of this Agreement.

9

--------------------------------------------------------------------------------



 

4.8

General Meeting of Shareholders.  The general meeting of shareholders shall
convene on a regular basis, but in any event not less frequently than once every
year, to review matters relating to the operation of the Company, to take such
actions as are reserved for approval by the shareholders of the Company pursuant
to the provisions of this Agreement, the Articles of Incorporation and the
Companies Act, and to review such other matters as the shareholders of the
Company may deem appropriate. A general meeting of shareholders may be convened
only upon at least two (2) weeks’ notice to the shareholders of such meeting and
the purposes thereof, unless such prior notice period is waived or shortened by
unanimous written consent of the shareholders. No general meeting of
shareholders shall be held unless the holders of at least a majority of the
issued and outstanding Securities entitled to vote attend such meeting (whether
in person or by proxy). Except as required by the Nevada General Corporation
Law, and subject to Section 6.1, all resolutions of the shareholders shall
require the affirmative vote of the holders of a majority of the issued and
outstanding Securities entitled to vote on such resolution, represented at a
meeting at which shareholders representing a majority of the issued and
outstanding Securities entitled to vote are present.

4.9

Written Consents.  Any action required or permitted to be taken at any meeting
of the shareholders or Board may be taken without a meeting if all shareholders
or members of the Board, as applicable, consent thereto in writing, to the
extent permitted by applicable Law.

5.

RESTRICTION ON SALE AND PURCHASE OF SHARES

5.1

Transfers Generally.  

(a)

The Principal Shareholders shall not, directly or indirectly, sell, assign,
transfer or otherwise dispose of, or pledge, hypothecate or otherwise encumber
(in each case, a “Transfer”), any of their Securities unless such Transfer shall
have been previously approved by the express written consent of the Investor.
Any purported Transfer or other disposition in violation of this Agreement shall
be void.  The restrictions on Transfer contained in this Section 5 are in
addition to and separate from any prohibitions on the Transfer of Securities
contained in the Pledge Agreement.

(b)

The Investor (or any direct or indirect transferee of the Investor) may Transfer
any of its Securities, together with, to the extent of the number of Securities
being transferred, its rights and interests under this Agreement, to any Person.
 

(c)

In addition to the requirements set forth in Section 5.1 in respect of the
transfer of Securities by a Principal Shareholder, until the earlier of (i) the
first date that the Investor or any of its Affiliates fails to own any of the
Investor Shares and there is no longer any principal amount outstanding on the
Notes, and (ii) an Exchange Listing, any purported Transfer of Securities by a
Principal Shareholder must also satisfy the requirements set forth below in
Section 5.2 and Section 5.3 prior to effecting any Transfer of Securities.

5.2

Right of First Refusal.

(a)

Sale Notice.  If at any time a Principal Shareholder (the “Selling Shareholder”)
proposes to Transfer its Securities to one or more Persons (the “Proposed
Transferee”) pursuant to an understanding with such Transferee (a “Proposed
Transfer”), the Selling Shareholder shall first deliver written notice (the
“Sale Notice”) to the Investor, which notice shall specify (i) the Proposed
Transferee, (ii) the class and number of Securities to be sold or disposed of
(collectively, the “Relevant Shares”), (iii) the consideration to be paid for
each Relevant Share (the “Sale Price”), and (iv) the material terms and
conditions upon which the Proposed Transfer is to be made (including a copy of
any written proposal, term sheet or letter of intent or other agreement relating
to the Proposed Transfer).

10

--------------------------------------------------------------------------------



 

(b)

Investor’s Option.  The Investor shall have the opportunity to purchase all or
any part of the Relevant Shares.  If the Investor desires to purchase all or any
part of the Relevant Shares, the Investor must, within the fifteen (15)-day
period (the “Investor Refusal Period”) commencing on the date of receipt of the
Sale Notice by the Investor, give written notice to the Selling Shareholder of
the Investor’s election to purchase the Relevant Shares at a price per share
equal to the Sale Price.  A failure by the Investor to exercise its right of
first refusal within the Investor Refusal Period shall be deemed a waiver of
such right; however, such failure shall not affect the Investor’s tag-along
right as set forth in Section 5.3 below.

(c)

Valuation of Property.  Should the Sale Price specified in the Sale Notice be
payable in whole or in part in property other than cash or evidences of
indebtedness, the cash equivalent value of the non-cash consideration will be
determined by the Board (including the consent of at least one (1) Investor
Director, if any) in good faith, which determination shall be binding upon the
Transferor, absent fraud or error.

(d)

The closing of any purchase of Securities pursuant to the Investor’s right of
first refusal in this Section 5.2 shall take place on the next Business Day
following the day falling twenty (20) days after the end of the fifteen-day
period referred to in Section 5.2(b).

5.3

Tag-Along.

(a)

If the Selling Shareholder intends to Transfer Shares to a Proposed Transferee,
to the extent the Investor does not exercise its rights of first refusal as to
all of the Relevant Shares pursuant to Section 5.2, the Investor shall have an
option for a period of fifteen (15) days from the end of the Investor Refusal
Period to participate in such sale of Securities on terms no less favorable than
those being offered to the Proposed Transferee. If Investor gives no such notice
with respect to its tag-along rights within such fifteen-day period, it shall be
deemed to have waived its entitlement to participate in the Proposed Transfer.

(b)

The Investor shall send notice to the Transferor indicating the number of
Securities the Investor wishes to sell under its right to participate. The
Investor may elect to sell up to such number of Securities equal to the product
of (i) the aggregate number of Securities proposed to be sold to the Transferee
(including, for the avoidance of doubt, the number of Common Shares that would
be issuable upon the exercise, conversion or exchange of any of such Securities)
by (ii) the fraction that represents the Fully Diluted Percentage Ownership of
the Investor on the date of the Sale Notice.

(c)

The Investor shall effect its participation in the sale by promptly delivering
to the Selling Shareholder for transfer to the Proposed Transferee one or more
certificates and instruments of transfer, properly endorsed for transfer, which
represent the type and number of Securities which Investor elects to sell;
provided, however, that if the Proposed Transferee objects to the delivery of
non-Common Share Securities in lieu of Common Shares, the Investor shall convert
such non-Common Share Securities into Common Shares and deliver certificates and
instruments of transfer corresponding to such Common Shares. The Company agrees
to make any such conversion of Securities concurrent with the actual transfer of
Common Shares to the Proposed Transferee and contingent on such transfer.

11

--------------------------------------------------------------------------------



 

(d)

The share certificate or certificates that the Investor delivers to the
Transferor pursuant to Section 5.3 shall be transferred to the Proposed
Transferee in consummation of the sale of the Securities pursuant to the terms
and conditions specified in the Sale Notice, and the Transferor shall
concurrently therewith remit to the Investor that portion of the sale proceeds
to which the Investor is entitled by reason of its participation in such sale.

(e)

To the extent that any Proposed Transferee prohibits the participation of the
Investor exercising its tag-along rights hereunder in a Proposed Transfer or
otherwise refuses to purchase Securities from the Investor exercising its
tag-along rights hereunder, the Selling Shareholder shall not sell to such
Proposed Transferee any Securities unless and until, simultaneously with such
sale, the Selling Shareholder shall purchase such Common Shares or other
Securities from the Investor for the same consideration and on terms no less
favorable than described in the Sale Notice.

5.4

Non-Exercise of Rights.

(a)

To the extent that the Investor has not exercised its rights to purchase all or
a portion of the Relevant Shares within the time periods specified in
Section 5.2, the Selling Shareholder shall have a period of forty-five (45) days
from the expiration of such rights in which to sell the remaining Relevant
Shares to the Proposed Transferee identified in the Sale Notice upon terms and
conditions (including the purchase price) no more favorable than those specified
in the Sale Notice.

(b)

The Parties agree that each Proposed Transferee shall, prior to the consummation
of any Proposed Transfer, have executed documents assuming the obligations of
such Selling Shareholder under this Agreement with respect to the transferred
Common Shares.  In the event the Proposed Transferor does not consummate the
sale or disposition of the Relevant Shares within forty-five (45) days from the
expiration of such rights, the Investor’s first refusal rights and tag-along
rights shall continue to be applicable to any subsequent disposition of the
Securities by the Selling Shareholder until such rights lapse in accordance with
the terms of this Agreement.

(c)

The exercise or non-exercise under Section 5.2 and Section 5.3 of the rights of
the Investor to purchase Securities from a Selling Shareholder or the Investor
to participate in the sale of Securities by a Selling Shareholder shall not
adversely affect the Investor’s rights to make subsequent purchases of
Securities from the Selling Shareholder or subsequently participate in sales of
Securities by the Selling Shareholder pursuant to its rights hereunder.

5.5

Transfer Terms.

(a)

Any transfer of Securities by the Principal Shareholder under Section 5.1(a),
and Section 5.2 and Section 5.3 shall be on terms that such Securities are
transferred (i) free from all Liens and (ii) with the benefit of all rights
attaching to them as at the date of such transfer.

12

--------------------------------------------------------------------------------



 

(b)

Each Party shall take any and all steps within its power to procure that the
Board does not approve any Transfer of Securities unless the terms of such
Transfer complies with this Agreement and the Organizational Documents.  

(c)

Each Party shall take any and all steps which are within its power and which are
reasonably necessary to effect the Transfer of any Securities in accordance with
the terms of this Agreement in a timely fashion. Any Transfer of Securities to a
third party prior to an Exchange Listing shall be conditional on such third
party becoming a party to this Agreement and becoming subject to the rights and
obligations of the transferor under this Agreement.  

(d)

Notwithstanding anything to the contrary in this Agreement, any attempt by a
Principal Shareholder to transfer Securities in violation of this Section 5
shall be void, and the Company agrees it will not effect such a transfer nor
will it treat any alleged Transferee as the holder of such shares without the
written consent of the Investor.

6.

COVENANTS

6.1

Matters Subject to Veto.  Until the earlier of (i) the first date that the
Investor or any of its Affiliates fails to own any of the Investor Shares and
there is no longer any principal amount outstanding under the Notes, and (ii) an
Exchange Listing, the Company shall not carry out, and none of the Principal
Shareholders or members of the Board shall propose or pass or vote on any
resolution or take any action with respect to the Company carrying out, any of
the matters specified in Section 6.1(a) to (w), inclusive, without, in addition
to any other authorization or approvals required by Law, the Articles of
Incorporation or other Organizational Documents of the Company, the prior
written approval of the Investor (which approval of the Investor Director(s), if
present, shall be sufficient to satisfy the Investor approval rights under this
Section 6.1).

(a)

Organizational Documents.  Modify, alter, repeal or amend any of the Company
Group’s Organizational Documents or effect any change of legal form of any
member of the Company Group.

(b)

Major Transaction.  Merge, consolidate or amalgamate with or into any other
Person or sell, transfer, assign, lease, convey or otherwise dispose of all or
substantially all of its assets in any one transaction or series of
transactions.

(c)

Dividends or Repurchases.  Declare or pay dividends or other distributions,
direct or indirect, in cash or in property, by any member of the Company Group,
or redeem, retire, purchase or otherwise acquire any securities by any member of
the Company Group, except as expressly contemplated by the Transaction
Documents.

(d)

Equity Interests.  Other than as expressly contemplated in the Transaction
Documents, authorize, reclassify, recapitalize, issue, offer or exchange any
equity interests of any member of the Company Group, including, without
limitation, any and all shares of capital stock, securities convertible into, or
exchangeable or exercisable for, such shares, and options, warrants or other
rights to acquire such shares and any securities that represent the right to
receive any of the foregoing.

(e)

Benefit Plans.  Grant any equity incentives, and adopt or amend any equity
incentive plan or employee benefit plan, for the benefit of officers, directors
or employees of any member of the Company Group (other than contemplated by the
Management Incentive Plan).  

13

--------------------------------------------------------------------------------



 

(f)

Business Plan.  (i) Approve any Business Plan or annual budget or operating plan
other than as contemplated in Section 6.4, (ii) modify or revise and approved
Business Plan, (iii) deviate from any line items contained in any Board-approved
Business Plan, and (iv) authorize, approve or enter into any new business
venture or opportunities not expressly contemplated in a Board-approved Business
Plan.

(g)

Expenditures.  (i) Acquire, or invest in, any business, (ii) make any capital
expenditure for an amount greater than $500,000, (iii) dispose of any asset for
an amount greater than $50,000 or less than the book value of such asset (other
than the sale of inventory in the ordinary course of business), and (iv) acquire
or purchase any interest in any real property, other than, in each case, as
specifically pre-approved by the Board in an Annual Budget.

(h)

Bankruptcy and Liquidation.  Commence or consent to any proceeding seeking
(i) to adjudicate it as bankrupt or insolvent, (ii) liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
its indebtedness under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors, or (iii) the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property.

(i)

Board Change.  Alter the size of the Board, or the term or duties of the members
of the Board, except as contemplated under this Agreement.

(j)

Public Offering.  Any public offering or registration of securities of any
member of the Company Group other than as expressly contemplated by the
Transaction Documents.

(k)

Fiscal Year.  Change of the term of the fiscal year of any member of the Company
Group.

(l)

Material Agreements.  Enter into, extend, terminate or otherwise materially
modify or amend:  (i) any material Contract and (ii) any other agreement with an
Affiliate, officer, director, stockholder, consultant or employee of the Company
Group.

(m)

Indebtedness.  Create, incur, assume guarantee or be or remain liable for,
contingently or otherwise, or suffer to exist any (x) Indebtedness other than
for Indebtedness that is  provided in the Board-approved Annual Budget, or (y)
Liens other than Permitted Liens.

(n)

Financing. Enter or agree to any other capital raising transaction or
transactions with any Person other than the Investor or its Affiliates.

(o)

Investments, Partnerships and Joint Ventures.  (i) Subscribe, purchase or
acquire any securities of, or any interest in, or the making of any contribution
to, any Person (other than contributions by such Company Group member to another
member of the Company Group), (ii) create or cause to be formed any new
subsidiary, (iii) enter into any partnerships, joint ventures or consortiums, or
(iv) otherwise transfer all or any part of the businesses of the Company Group
to another Person.

14

--------------------------------------------------------------------------------



 

(p)

Management Team.  Hire, suspend, terminate, remove, or materially change the
scope of duties of any member of the management team of the Company Group,
including, without limitation, any Key Employee.

(q)

Compensation.  Materially increase or change the compensation package (including
salary, bonus and equity incentives, if any) of any member of the management
team of the Company Group, and any other employee of the Company with an annual
total compensation package in excess of US$100,000.

(r)

Accountants.  Appoint or remove any independent public accountant of the Company
Group, including the Qualified Accounting Firm.

(s)

Litigation.  Commence or settle any litigation or claim involving a monetary
payment greater than US$100,000 or which imposes restrictions on the Company
Group or the conduct of their businesses, except collection actions against
third parties in the ordinary course of business.

(t)

Principal Business Location.  Change the location of the Company’s principal
business and office.

(u)

Tax and Accounting Practices.  Adopt or change a significant tax or accounting
practice or the making of any significant tax or accounting election or the
adoption of any position for purposes of any financial statements that, in the
reasonable judgment of the Investor, shall have a material adverse effect on the
Company Group, taken as a whole, or on the Investor, unless the taking of such
position is expressly contemplated by the Transaction Documents.

(v)

Transactions with Related Parties.  Enter into any transaction with any Related
Party (as defined in Rule 405 promulgated under the Securities Act), except (i)
as expressly permitted by the Transaction Documents or (ii) in the ordinary
course of business and pursuant to the reasonable requirements of the business
of the Company Group, and, in the case of clause (ii), upon fair and reasonable
terms no less favorable to the Company Group than would be obtained in a
comparable arm’s-length transaction with a Person not a Related Party and which
are disclosed in advance to the Investor.

(w)

Other Businesses.  Engage, directly or indirectly, in any business other than
the business currently conducted by the Company Group.

6.2

Inspection.  Without limiting any other rights of the Investor under applicable
Law, the Company covenants and agrees that it shall permit any authorized
representatives of the Investor to visit and inspect any of the properties of
the Company Group and examine the books of account and records of the Company
Group and discuss the affairs, finances and accounts of the Company Group with
the directors, officers, employees, accountants, legal counsel and investment
bankers of the Company Group, all at such reasonable times as may be requested
by the Investor.

15

--------------------------------------------------------------------------------



 

6.3

Information Rights.  Without limiting any other rights of the Investor under
applicable Law, the Company covenants that, until the earlier of (i) the first
date that the Investor or any of its Affiliates fails to own any of the Investor
Shares and there is no longer any principal amount outstanding under the Notes,
and (ii) an Exchange Listing, the Company shall continuously provide the
Investor with the following information:

(a)

within ninety (90) days after the end of each fiscal year, commencing with the
fiscal year ending 2007, audited consolidated financial statements of the
Company Group for such fiscal year, including an audited consolidated balance
sheet of the Company Group as of the end of such fiscal year and the related
statements of income and cash flows for such fiscal year, all in reasonable
detail and accompanied by a report thereon of a Qualified Accounting Firm as to
such financial statements representing fairly the financial position of the
Company as of the dates indicated and the results of its operations and cash
flows for the periods indicated in conformity with GAAP, and as to such audit
having been made in accordance with generally accepted auditing standards;

(b)

within sixty (60) days after the end of each fiscal quarter, unaudited financial
statements of the Company for such fiscal quarter, including an unaudited
balance sheet of the Company as at the end of such fiscal quarter and the
related  statements of income and cash flows for such fiscal quarter and for the
period from the beginning of the then-current fiscal year to the end of such
fiscal quarter, in each case, prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end adjustments made in accordance
with GAAP;

(c)

within thirty (30) days after the end of each month, unaudited financial
statements of the Company for such month, including an unaudited balance sheet
of the Company as at the end of such month and the related  statements of income
and cash flows for such month and for the period from the beginning of the
then-current fiscal year to the end of such month, in each case, prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end adjustments made in accordance with GAAP;

(d)

promptly from time to time, such other information relating to the financial
condition, business, prospects or corporate affairs of the Company as the
Investor may from time to time reasonably request, or promptly after
transmission or occurrence (but in any event within ten (10) days), other
reports, press releases and non routine communications with shareholders or the
financial community, the Company’s accountants and business consultants,
governmental agencies and authorities, any reports filed by the Company or its
officers, directors and representatives with any securities exchange and notice
of any event which would have a significant effect on the Company’s results of
operations, business, prospects or financial condition or on the Investor’s
investments in the Company.

6.4

Business Plan.  As early as practicable, but in any event at least no later than
sixty (60) days following the start of each fiscal year, the Company shall
deliver to the Board a business plan, consolidated capital and operating expense
budgets, cash flow projections, and income and loss projections for the Company
in respect of such fiscal year, all itemized in reasonable detail and prepared
on a monthly basis, and, promptly after preparation, any revisions to any of the
foregoing (“Business Plan”). The Business Plan shall be approved by the Board
pursuant to Section 6.1 of this Agreement.

6.5

Hiring of Senior Executive(s).  Within six months of the Initial Closing, if the
Company and Investor mutually agree that it is reasonably necessary for the
Company to hire one or more senior executives, then upon the approval of the
Board of Directors the Company shall hire such executive(s) at its own expense.

6.6

Key Employee Employment Agreements.  The Company shall maintain employment
agreements with each of the chief executive officer, the chief financial
officer, and the chief operating officer of the Company in a form acceptable to
the Investor, which agreements shall set forth the salary, annual
performance-based bonus (if any), and rights of such chief executive officer,
the chief financial officer or the chief operating officer, as the case may be.
 Such employment agreements shall, at a minimum, have (a) confidentiality
provisions, (b) non-compete provisions (prohibiting the direct or indirect
engagement of any business or activity that competes with the business of the
Company in the People’s Republic of China), and (c) non-solicitation provisions
(prohibiting any solicitation of the Company’s customers and employees),
expiring no less than two years following the termination of such chief
executive officer’s, the chief financial officer’s or the chief operating
officer’s employment with the Company.

16

--------------------------------------------------------------------------------



 

6.7

Most Favored Investor Status.  In the event of any future capital raising or
financing transaction by the Company or any other member of the Company Group
permitted by the Transaction Documents in which the Company proposes to grant to
a Person (other than the Investor or its Affiliates) any rights or terms that
are more favorable, in the Investor’s reasonable view, than the rights and terms
granted under the Transaction Documents, the Company shall grant such favorable
rights and terms to the Investor.

6.8

Exchange Listing.  The Company shall make such filings, registrations or
qualifications and take all other necessary action and will use its best efforts
to obtain such consents, approvals and authorizations, if any, and satisfy all
conditions that such Exchange may impose on the listing of the Common Stock and
shall use its best efforts to obtain such listing on an Exchange by no later
than the third anniversary of the Initial Closing and maintain such listing
continuously thereafter for so long as all or any of the principal amount of the
Notes remains outstanding or so long as the Investor owns any of the Conversion
Shares.

6.9

Qualified Accounting Firm.  The Company shall, no later than April 1, 2008,
appoint at its own expense any one of the following accounting firms as auditor
of the Company Group, and shall cause this auditor to audit the Company Group’s
consolidated annual financial statements for the fiscal year beginning
January 1, 2007 and perform interim reviews of the Company’s consolidated
quarterly financial statements, all in accordance with Regulation S-X:
 PricewaterhouseCoopers, Deloitte Touche Tohmatsu, Ernst & Young, or KPMG (each,
a “Qualified Accounting Firm”).

6.10

Compliance.  The Company shall do or cause to be done all things necessary to
(i) preserve, renew and keep in full force and effect its legal existence, (ii)
preserve, renew and keep in full force and effect all of its Permits and
Intellectual Property, and (iii) comply in all material respects with all Laws
and regulations applicable to the operation of the business.

6.11

Notices.  The Company shall give the Investor prompt written notice of the
following: (i) issuance by any Governmental Authority of any injunction, order,
decision or other restraint prohibiting, or having the effect of prohibiting,
all or any portion of the business of the Company Group, (ii) notice, filing or
commencement of any action, suit or proceeding against any of the Company Group,
(iii) any default or event of default, specifying the nature and extent thereof
and the action (if any) that is proposed to be taken with respect thereto, under
the Notes or any other Contract to which the Company Group is a party, or (iv)
any development in the business or affairs of any of the Company Group that
could have a material adverse effect.

6.12

Certain Securities Law Matters.

17

--------------------------------------------------------------------------------



 

(a)

As long as any of the Investor Shares are “restricted securities” within the
meaning of Rule 144(a)(3) or Rule 905 under the Securities Act, and during any
period in which the Company is not subject to and in compliance with Section 13
or 15(d) of the Exchange Act, Company Group shall provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act.

(b)

During the two-year period after the date of the Initial Closing Date (or such
shorter period as may be provided for in Rule 144(k) under the Securities Act,
as the same may be in effect from time to time), Company Group shall not, and
shall not permit any current or future subsidiaries of the Company or any other
affiliates (as defined in Rule 144A under the Securities Act) controlled by the
Company to, resell any of the Purchased Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by the Company, any current
or future Subsidiaries of the Company or any other affiliates (as defined in
Rule 144A under the Securities Act) controlled by the Company, except pursuant
to an effective registration statement under the Securities Act.

(c)

Company shall not register any transfer of any Securities that are not (i) made
in accordance with the provisions of Regulation S under the Securities Act, (ii)
made pursuant to registration under the Securities Act, or (iii) made pursuant
to an available exemption under the Securities Act.

6.13

Transfer Taxes.  The Company shall pay all stamp, documentary and transfer taxes
and other duties, if any, which may be imposed by any Governmental Authorities
or any political subdivision thereof or taxing authority thereof or therein with
respect to the issuance of the Investor Shares or the sale thereof to the
Investor.

6.14

Hindrance of Rights of Shareholder.  The Company shall not take any action that
would prevent the exercise by any Shareholders of its rights hereunder, or the
performance by any Shareholder of its obligations hereunder.  Neither the
Company nor any Shareholder shall take any action that would prevent the
exercise by the Investor of its rights hereunder.

6.15

Maintenance.  The Company shall preserve and keep in full force and effect its
corporate existence, rights, franchises and lease agreements and maintain its
properties in good condition, except where failure to do so would not have a
Material Adverse Effect on the Company.

6.16

Insurance.  The Company shall maintain appropriate levels of insurance,
including directors and officers insurance and key-man insurance.

7.

CONFIDENTIALITY AND PUBLICITY

7.1

Confidentiality.  Each Party agrees to keep this Agreement, the provisions of
this Agreement and the transactions contemplated by this Agreement (including
the negotiation process) strictly confidential except to the extent the Parties
agree to disclosure in writing or one of the Parties determines upon legal
advice that it is required by Law to be disclosed (in this case, the Parties
shall act in good faith to agree upon such announcement or public notification).
Any disclosure of information pursuant to this Section 7 shall not discharge any
Party from its obligation to keep any information not contained in such
disclosure confidential or (if such disclosure is made to a specified third
party) not to make any disclosure to any other party. Notwithstanding the above,
the Investor may, after the date of this Agreement, disclose that it has agreed
to invest in the Company. In such case, the terms and conditions of the
investment shall not be disclosed unless required by Law.

18

--------------------------------------------------------------------------------



 

8.

NO RESTRICTIONS ON THE INVESTOR’S BUSINESS

8.1

Investor’s Business.  Nothing in this Agreement shall in any way limit or be
construed as limiting the ability of the Investor or any of its Affiliates to,
in the present or future, carry out and engage in any and all activities
associated with its business, including, but not limited to, brokerage,
investment advisory, investment company, financial advisory, principal
investing, anti-raid advisory, merger advisory, financing, asset management,
trading, market making, arbitrage, underwriting, agency, derivatives, foreign
exchange and other similar activities conducted in the ordinary course of its
and its A

9.

TERMINATION OR SUSPENSION OF THIS AGREEMENT

9.1

Term and Termination.  The rights and obligations of the Shareholders set forth
in this Agreement shall terminate upon the earlier of (a) the date the Investor
or any of its Affiliates (including any successor to the rights and obligations
of the Investor) ceases to hold any Investor Shares and the Company’s
obligations under the Notes have been fully and indefeasibly paid and performed
or otherwise satisfied; (b) the Principal Shareholders (including any successor
to the rights and obligations of the Principal Shareholders) cease to hold any
Securities; and (c) by mutual agreement by all Parties; provided, that upon the
Transfer by any Shareholder of all Securities owned by it in accordance with the
provisions hereof, such Shareholder shall automatically cease to be a party to
this Agreement and shall have no further rights or obligations hereunder.

9.2

Suspension Due to Application for Exchange Listing.  Upon or in connection with
any application for an Exchange Listing being filed or any similar listing on
any internationally recognized public market, the Shareholders shall take all
steps as may reasonably be requested by the Company to satisfy any requirement
of the applicable Exchange or other relevant stock exchange or stock exchange
regulating body or any applicable securities Laws required to achieve an
Exchange Listing or other authorized listing, including but not limited to
agreeing to suspend any of their rights under this Agreement to the extent
required by such relevant stock exchange or any applicable securities Laws;
provided that in the case of the rights of the Investor, the Parties shall use
all reasonable efforts to replace, to the extent practicable, such suspended
rights from the time of suspension with rights amongst the parties to this
Agreement which are as close as possible in their effect to such suspended
rights without breaching the requirements of such relevant stock exchange or any
applicable securities Laws.

9.3

Effect of Termination or Suspension

(a)

If this Agreement is suspended pursuant to Section 9.2, all obligations of the
Parties to this Agreement under this Agreement shall be temporarily suspended,
except for those obligations which are intended, expressly or impliedly, to
survive the termination of this Agreement; provided, however, that no such
suspension of this Agreement shall relieve any Party of any liability for
breaches of this Agreement occurring prior to the date of suspension.

19

--------------------------------------------------------------------------------



 

(b)

If the Exchange Listing application made pursuant to Section 9.2 is rejected,
dismissed, cancelled, or becomes invalid for any reason, or otherwise the stock
exchange listing based on the listing application becomes untenable, the effect
of the suspension shall be automatically cancelled, and the Agreement again
becomes valid from the time when the listing application is abandoned. If any
Party conducted, during the period of suspension pursuant to Section 9.2, any
act that would constitute a breach of the Agreement if the Agreement were not
suspended, that Party shall cure the act within one month after the Agreement
again becomes valid, and failure to cure it within this one month period will be
deemed to be a breach of the Agreement.

(c)

If this Agreement terminates, the Parties shall be released from their
obligations under this Agreement, except in respect of any obligation stated,
explicitly or otherwise, to continue to exist after the termination of this
Agreement. If any Party breaches this Agreement before the termination of this
Agreement, it shall not be released from its obligations arising from such
breach on termination.

(d)

Notwithstanding any termination hereof pursuant to Section 9, all of Sections 2,
6.12, 7 and 10 and this Section 9.3 shall survive any termination hereof and
continue in accordance with their respective terms.

10.

MISCELLANEOUS

10.1

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York, without regard to conflicts of law principles.

10.2

Indemnity.  

(a)

Each of the Principal Shareholders hereby agrees to severally but not jointly
indemnify and hold harmless the Investor, and such Investor’s employees,
Affiliates, agents and assigns, from and against any and all Indemnifiable
Losses suffered by such Investor, or such Investor’s employees, Affiliates,
agents and assigns, directly or indirectly, as a result of, or based upon or
arising from any inaccuracy in or breach or nonperformance of any of the
representations, warranties, covenants or agreements made by the Company or such
Principle Shareholder in or pursuant to this Agreement.

(b)

Any Party seeking indemnification with respect to any Indemnifiable Loss (an
“Indemnified Party”) shall give written notice to the party required to provide
indemnity hereunder (the “Indemnifying Party”).

(c)

If any claim, demand or Liability is asserted by any third party against any
Indemnified Party, the Indemnifying Party shall upon the written request of the
Indemnified Party, defend any actions or proceedings brought against the
Indemnified Party in respect of matters embraced by the indemnity under this
Section 10.2.  If, after a request to defend any action or proceeding, the
Indemnifying Party neglects to defend the Indemnified Party, a recovery against
the Indemnified Party suffered by it in good faith shall be conclusive in its
favor against the Indemnifying Party, provided, however, that, if the
Indemnifying Party has not received reasonable notice of the action or
proceeding against the Indemnified Party or is not allowed to control its
defense, judgment against the Indemnified Party shall only constitute
presumptive evidence against the Indemnifying Party.

20

--------------------------------------------------------------------------------



 

(d)

This Section 10.2 shall not be deemed to preclude or otherwise limit in any way
the exercise of any other rights or pursuit of other remedies for the breach of
this Agreement or with respect to any misrepresentation.

10.3

Dispute Resolution.

(a)

Any dispute, controversy or claim (each, a “Dispute”) arising out of or relating
to this Agreement, or the interpretation, breach, termination or validity
hereof, shall be resolved at the first instance through consultation between the
parties to such Dispute.  Such consultation shall begin immediately after any
party has delivered written notice to any other party to the Dispute requesting
such consultation.

(b)

If the Dispute is not resolved within sixty (60) days following the date on
which such notice is given, the Dispute shall be submitted to arbitration upon
the request of any party to the Dispute with notice to each other party to the
Dispute (the “Arbitration Notice”).

(c)

The arbitration shall be conducted in Hong Kong and shall be administered by the
Hong Kong International Arbitration Centre (“HKIAC”) in accordance with the
HKIAC Procedures for the Administration of International Arbitration in force at
the time of the commencement of the arbitration.  There shall be one (1)
arbitrator selected by the Company and the Investor.  If the arbitrator has not
been appointed within thirty (30) days after the Arbitration Notice is given,
the relevant appointment shall be made by the Secretary General of the Centre.

(d)

The arbitration proceedings shall be conducted in English.  The arbitration
tribunal shall apply the Arbitration Rules of the United Nations Commission on
International Trade Law as in effect at the time of the commencement of the
arbitration.  However, if such rules are in conflict with the provisions of this
Section 10.3, including the provisions concerning the appointment of
arbitrators, the provisions of this Section 10.3 shall prevail.

(e)

Each party to the arbitration shall cooperate with each other party to the
arbitration in making full disclosure of and providing complete access to all
information and documents requested by such other party in connection with such
arbitration proceedings, subject only to any confidentiality obligations binding
on such party.

(f)

The arbitrators shall decide any dispute submitted by the parties to the
arbitration tribunal strictly in accordance with the substantive law of New York
and shall not apply any other substantive law.

(g)

Any party to the Dispute shall be entitled to seek preliminary injunctive
relief, if possible, from any court of competent jurisdiction pending the
constitution of the arbitral tribunal.

(h)

During the course of the arbitration tribunal’s adjudication of the dispute,
this Agreement shall continue to be performed except with respect to the part in
dispute and under adjudication.

21

--------------------------------------------------------------------------------



(i)

The award of the arbitration tribunal shall be final and binding upon the
parties, and the prevailing party may apply to a court of competent jurisdiction
for enforcement of such award.

10.4

Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (i) when
hand-delivered to the other Party, (ii) when sent by facsimile at the number set
forth on the signature page hereof upon successful transmission report being
generated by the sender’s machine, (iii) three (3) Business Days after deposit
with an international overnight delivery service, postage prepaid, addressed to
the Parties as set forth on the signature page with next-business-day delivery
guaranteed, provided that the sending Party receives a confirmation of delivery
from the delivery service provider, or (iv) when sent by electronic mail, in
each case to such Party at its address as follows:

if to the Principle Shareholders, to the address indicated on the signature page
hereto.

if to the Company, to:

Room 909, Tower B

Chang’an Metropolis Center

No. 88 Nanguanzheng Street

Xi’an 710068, China

Attention: Guangyu Wu, Chief Executive Officer

Tel: +86 (29) 8765-1096

Fax: +86 (29) 8765-1099




with a copy to:

Bernard & Yam, LLP

401 Broadway, Suite 1501

New York, NY 10013

Attention: Bin Zhou

Tel: 1 (212) 219-7783

Fax: 1 (212) 219-3604


if to the Investor, to:


Carlyle Asia Investment Advisors Limited

2202-2207A, Plaza 66

1266 Nanjing Xi Road

Shanghai  200040, P.R.C.

Attention: Nicholas Shao

Phone +86 (21) 6103-3266

Fax: +86 (21) 6103-3220


with a copy to:

O’Melveny & Myers LLP

Plaza 66, 37th Floor

1266 Nanjing Road West

Shanghai 200040, P.R.C.

Attention: Portia Ku

Tel: + 86 (21) 2307-7000

Fax: + 86 (21) 2307-7300

 

22

--------------------------------------------------------------------------------






Each person making a communication hereunder by facsimile or electronic mail
shall promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile or electronic mail pursuant
hereto but the absence of such confirmation shall not affect the validity of any
such communication.  A Party may change or supplement the addresses given above,
or designate additional addresses, for purposes of this Section 10.4 by giving
the other Party written notice of the new address in the manner set forth above.

10.5

Entire Agreement; Prior Agreements; Conflicts.  This Agreement, together with
all the Exhibits and Schedules hereto, constitutes and contains the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the Parties respecting
the subject matter hereof.  If there is any discrepancy or conflict between this
Agreement and the Articles of Incorporation or other Organizational Documents,
the provisions of this Agreement shall prevail and the Parties agree to amend
the Articles of Incorporation or the other Organizational Documents, as the case
may be, so as to comply with this Agreement to the extent allowed by the Laws of
the state of Nevada. In addition, if there should be any such difference or
discrepancy, the Parties agree to vote the Securities owned by them and take
other necessary action so as to cause the provisions of this Agreement to be
duly effected, carried out and complied with, as closely as practicable and as
permitted by applicable Law, as if this Agreement, rather than the Articles of
Incorporation or other Organizational Documents, was the controlling instrument
of the Company.

10.6

Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

10.7

Counterparts; Facsimile.  This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

10.8

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

10.9

Further Assurances.  At any time or from time to time after the date hereof, the
Parties agree to cooperate with each other and, at the request of any other
Party, to execute and deliver any further instruments or documents and to take
all such further action as the other Party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the Parties hereunder.

10.10

Costs of Enforcement.  If any Party seeks to enforce its rights under this
Agreement by legal proceedings, the non-prevailing Party shall pay all costs and
expenses incurred by the prevailing Party, including, without limitation, all
reasonable attorneys’ fees.

23

--------------------------------------------------------------------------------



 

10.11

Interpretation; Captions.  This Agreement shall be construed according to its
fair language.  The rule of construction to the effect that ambiguities are to
be resolved against the drafting Party shall not be employed in interpreting
this Agreement.  The captions to sections of this Agreement have been inserted
for identification and reference purposes only and shall not be used to construe
or interpret this Agreement.

10.12

Consent Required to Amend, Terminate or Waive.  This Agreement may be amended or
modified and the observance of any term hereof may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument executed by (i) the Company, (ii) the holders of a majority
of the Common Shares then held by the Principal Shareholders (voting together as
a single class and on an as-converted basis), and (iii) the Investor.

10.13

Endorsement of Share Certificates.  Each certificate representing any Securities
now or hereafter owned by a Shareholder or issued to any Person in connection
with a transfer by the Principal Shareholder pursuant to Section 5 hereof shall
be endorsed by the Company with a legend reading substantially as follows:

“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO CERTAIN TERMS, CONDITIONS AND RESTRICTIONS SET FORTH
IN A SHAREHOLDERS AGREEMENT BY AND BETWEEN THE HOLDER HEREOF, THE COMPANY AND
CERTAIN OTHER SHAREHOLDERS OF THE COMPANY.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing Securities subject to this Agreement issued after the
date hereof to bear the legend required by this Section 10.13 of this Agreement,
and it shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing Securities upon written request from such holder to the
Company at its principal office.  The Parties do hereby agree that the failure
to cause the certificates evidencing the Securities to bear the legend required
by this Section 10.13 herein and/or the failure of the Company to supply, free
of charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.

10.14

Implementation of this Agreement.  Notwithstanding the rights each Shareholder
has or will have under the applicable Laws due to the holding of Securities or
otherwise, the Company and the Shareholders shall take any action necessary to
enforce the provisions of this Agreement (including but not limited to the
exercise of voting rights held by each of them and the holding of extraordinary
general meetings of shareholders and meetings of the Board of Directors
necessary for the fulfillment or compliance of the provisions of this
Agreement).

[Signatures on Following Pages]

24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Shareholders Agreement as of
the day and year herein above first written.

COMPANY:

 

CHINA RECYCLING ENERGY CORPORATION


By: ______________________




Name:


Title:







INVESTOR:

 

CARLYLE ASIA GROWTH PARTNERS III, L.P.

By: ______________________




Name:


Title:




CAGP III CO-INVESTMENT, L.P.

By: ______________________




Name:


Title:


 

S-1


--------------------------------------------------------------------------------



PRINCIPAL SHAREHOLDERS:

 




By: ______________________




Hanqiao Zheng
Address:







By: ______________________




Ping Sun




Address:







S-2
 

--------------------------------------------------------------------------------